Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered February 26, 2001, convicting defendant, after a jury trial, of murder in the second degree, attempted murder in the second degree (three counts) and criminal possession of a weapon in the second degree, and sentencing him to a term of 25 years to life to run consecutively to three concurrent terms of five years and concurrently with a term of 15 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to the backgrounds of the People’s witnesses and any benefits a witness received for his testimony, were properly considered by the jury and there is no basis upon which to disturb its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Defendant was identified by two witnesses and confessed to a third. Concur — Nardelli, J.P., Mazzarelli, Rosenberger, Ellerin and Gonzalez, JJ.